THE MOTION FOR TRANSFER IN THE FOLLOWING MULTIDISTRICT LITIGATION CASE IS GRANTED AS FOLLOWS:
On December 12, 2003 the Multidistrict Litigation Panel held a hearing on the Motion for Transfer filed by Union Carbide Corporation under Rule 13 of the Texas Rules of Judicial Administration. Having considered the arguments, the evidence, and the authorities presented, a majority of the panel finds that the following cases involve one or more common questions of fact, and that transfer of these cases and tag-along cases to one district judge will be for the convenience of the parties and witnesses and will promote the just and efficient conduct of the cases: Cause No. 03-CV-1402, Audrey Amelia Adams, et al. v.American Standard, Inc., et al., 56th Judicial District Court of Galveston County, Texas; Cause No. 03-10314, Giuseppe Cappelliand Virginia Cappelli v. Allis-Chalmers Corp., et al., 116th Judicial District Court of Dallas County, Texas; and Cause No. 03CV1485, Roy Tittle, et al. v. Quigley Company, Inc., et al., 212th Judicial District Court of Galveston County, Texas. The panel will issue a second order naming the judge to whom the cases will be transferred.
In the event that the pretrial judge or a litigant concludes that one or more additional pretrial judges are needed in the future, the panel will entertain at that time a request to transfer cases to an additional judge or judges.
If cases that are ready for trial are not remanded to the trial court for trial under rule 13.7, the panel will entertain complaints from litigants about the delay and will decide whether to grant relief.
Dissenting opinion filed by Justice KIDD.
Dissenting opinion filed by Justice CASTILLO.